        Case 1:18-cv-02412-RBJ-NRN Document 9-1 Filed 10/05/18 USDC Colorado Page 1 of 3
DocuSign Envelope ID: 7F2E103C-049F-4D5C-A233-29A86517C4D5




                                                      CONSENT TO JOIN

            1. I hereby consent, agree, and opt-in to become a Plaintiff in Mark v. O.P.E.N. America, Inc.,
            1:18-cv-02412-NRN (D. Colo.), currently pending in the United States District Court for the
            District of Colorado and brought under the Fair Labor Standards Act to recover unpaid wages for
            my time working for O.P.E.N. AMERICA, INC., d/b/a OPENWORKS.

            2. I agree to be bound by any adjudication of this action by the Court, whether it is favorable or
            unfavorable. I further appoint the named Plaintiff, RUTH MARK, and any future new or
            additional named Plaintiff in this action, to be my agent for all purposes in pursing this action,
            including negotiating a settlement. I agree to be bound by any settlement negotiated by the
            named Plaintiff(s).

            3. I hereby designate David Seligman and Alexander Hood of Towards Justice (the “Attorneys”)
            to represent me in this action and consent to the attorney’s fees arrangement disclosed to me
            along with this form.

            4. I consent to the following Attorney’s fee arrangement with the Attorneys: Plaintiffs’ attorneys
            will be paid either the reasonable attorney’s fees awarded by the Court or 25% of the total of the
            attorney’s fees and damages recovered for the Plaintiffs, whichever is greater, plus cost
            reimbursement. I also understand that this case could result in a common fund settlement or
            judgment. In that case, the fee paid to the Attorneys will be approved by the Court.

            5. I understand that the Court may later determine that I cannot assert these claims in this case,
            and then that I would have to bring my claims in a different action. This “Consent to Join” does
            not designate the Attorneys to represent me in any other action.


                               9/28/2018 10:53:00 AM PDT
            DATE:


            SIGNATURE:

                                         Mohamoud H Ali
            PRINTED NAME:
        Case 1:18-cv-02412-RBJ-NRN Document 9-1 Filed 10/05/18 USDC Colorado Page 2 of 3
DocuSign Envelope ID: 8A92C01E-B3E8-48C9-9D7E-6E58BEE40CFA




                                                     CONSENT TO JOIN

            1. I hereby consent, agree, and opt-in to become a Plaintiff in Mark v. O.P.E.N. America, Inc.,
            1:18-cv-02412-NRN (D. Colo.), currently pending in the United States District Court for the
            District of Colorado and brought under the Fair Labor Standards Act to recover unpaid wages for
            my time working for O.P.E.N. AMERICA, INC., d/b/a OPENWORKS.

            2. I agree to be bound by any adjudication of this action by the Court, whether it is favorable or
            unfavorable. I further appoint the named Plaintiff, RUTH MARK, and any future new or
            additional named Plaintiff in this action, to be my agent for all purposes in pursing this action,
            including negotiating a settlement. I agree to be bound by any settlement negotiated by the
            named Plaintiff(s).

            3. I hereby designate David Seligman and Alexander Hood of Towards Justice (the “Attorneys”)
            to represent me in this action and consent to the attorney’s fees arrangement disclosed to me
            along with this form.

            4. I consent to the following Attorney’s fee arrangement with the Attorneys: Plaintiffs’ attorneys
            will be paid either the reasonable attorney’s fees awarded by the Court or 25% of the total of the
            attorney’s fees and damages recovered for the Plaintiffs, whichever is greater, plus cost
            reimbursement. I also understand that this case could result in a common fund settlement or
            judgment. In that case, the fee paid to the Attorneys will be approved by the Court.

            5. I understand that the Court may later determine that I cannot assert these claims in this case,
            and then that I would have to bring my claims in a different action. This “Consent to Join” does
            not designate the Attorneys to represent me in any other action.


                                         9/28/2018 11:59:46 AM PDT
            DATE:


            SIGNATURE:

                                                   Wanda Strauss
            PRINTED NAME:
        Case 1:18-cv-02412-RBJ-NRN Document 9-1 Filed 10/05/18 USDC Colorado Page 3 of 3
DocuSign Envelope ID: 6BFB5F26-65DD-48AC-ABE8-C6D54167E9D4




                                                     CONSENT TO JOIN

            1. I hereby consent, agree, and opt-in to become a Plaintiff in Mark v. O.P.E.N. America, Inc.,
            1:18-cv-02412-NRN (D. Colo.), currently pending in the United States District Court for the
            District of Colorado and brought under the Fair Labor Standards Act to recover unpaid wages for
            my time working for O.P.E.N. AMERICA, INC., d/b/a OPENWORKS.

            2. I agree to be bound by any adjudication of this action by the Court, whether it is favorable or
            unfavorable. I further appoint the named Plaintiff, RUTH MARK, and any future new or
            additional named Plaintiff in this action, to be my agent for all purposes in pursing this action,
            including negotiating a settlement. I agree to be bound by any settlement negotiated by the
            named Plaintiff(s).

            3. I hereby designate David Seligman and Alexander Hood of Towards Justice (the “Attorneys”)
            to represent me in this action and consent to the attorney’s fees arrangement disclosed to me
            along with this form.

            4. I consent to the following Attorney’s fee arrangement with the Attorneys: Plaintiffs’ attorneys
            will be paid either the reasonable attorney’s fees awarded by the Court or 25% of the total of the
            attorney’s fees and damages recovered for the Plaintiffs, whichever is greater, plus cost
            reimbursement. I also understand that this case could result in a common fund settlement or
            judgment. In that case, the fee paid to the Attorneys will be approved by the Court.

            5. I understand that the Court may later determine that I cannot assert these claims in this case,
            and then that I would have to bring my claims in a different action. This “Consent to Join” does
            not designate the Attorneys to represent me in any other action.


                              10/5/2018 2:02:48 PM PDT
            DATE:


            SIGNATURE:

                                        Mohamed mohamed
            PRINTED NAME:
